Citation Nr: 0001273	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 through 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1997 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Detroit, Michigan 
(hereinafter "RO"), in which the RO continued the 30 
percent evaluation assigned the veteran's psoriasis.  

The Board notes that the veteran, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in March 1998, requested 
a hearing at the RO before the traveling section of the 
Board.  However, in a form received in April 1998, he 
withdrew his request and asked that his appeal be forwarded 
to the Board as soon as possible. 

The Board further notes that the veteran's representative, in 
a December 1999 Informal Hearing Presentation, appears to be 
raising additional claims for review.  First, on the 
veteran's behalf, he contends that a notation made in a July 
1998 VA examination report should be considered an informal 
claim for service connection for tinea pedis pursuant to 
38 C.F.R. §§ 3.155, 3.157.  Second, he claims that due to the 
veteran's use of topical medication for his service-connected 
skin disability, the veteran is eligible for a clothing 
allowance pursuant to 38 C.F.R. § 3.810(a)(2).  These raised 
issues are not now before the Board and are referred to the 
RO for initial consideration.  


FINDINGS OF FACT

1.  The VA has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim.

2.  The veteran's psoriasis is characterized by lesions over 
his body and constant itching, without ulceration, extensive 
exfoliation or crusting, on examination.  On recent 
examination the disorder was described as mildly disfiguring 
and that approximately 3 percent of the veteran's body was 
affected. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's psoriasis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7816 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records contain an April 1967 
induction examination report showing no skin abnormalities.  
In September 1967 the veteran was seen for complaints of 
rash.  The examiner noted raised scaling and isolated tan-
colored lesions on the veteran's trunk and legs.  The 
veteran's November 1968 separation examination report notes 
the veteran's skin as normal.  

In October 1972, Harold K. Poff, D.O., treated the veteran 
for a fungus infection of the scalp and legs.  In February 
1973, the veteran was seen again by Dr. Poff for an eruption 
of the skin located on the upper arm and the scalp.  In 
October 1979, the veteran was seen by Dr. Poff's associate, 
Dr. Crist, who noted that the fungal infection was still 
present.  

VA outpatient treatment records indicate that the veteran was 
seen in November 1979 for complaints of a rash on his legs, 
arms, and chest.  The veteran reported that the rash had been 
present since 1968, mostly on his legs, and was itchy.  The 
examiner noted scaly plaques on the chest and legs, and 
diagnosed probable psoriasis, rule out fungus infection.  

In December 1979, the veteran filed a claim for compensation 
for a fungus infection.  In February 1980, a VA examiner 
noted coin-sized silvery, scaly medallions on the veteran's 
legs, thighs, and trunk and diagnosed mild psoriasis.  In May 
1980, the RO granted the veteran service connection and 
assigned him a 10 percent rating for psoriasis, effective 
from December 1979.  

In a March 1981 rating decision, following VA examination, 
the RO denied the veteran's request for an increased rating.  

The veteran was seen at a VA dermatology clinic on four 
occasions in 1993.  During these visits, examining physicians 
found pruritic eruptions, multiple erythematous plaques with 
active borders, and scaly rashes.

In VA outpatient treatment records dated March 1996 and April 
1996, examining physicians noted the presence of erythematous 
plaques with scaling on the groin, trunk, thighs, buttocks, 
and arms.  During an April 1996 VA examination, the examiner 
noted erythematous scaling plaques of the scalp bilaterally 
above the ear, annular erythematous scaling plaques on both 
axillae along with discrete foci satellite lesions, and 
discrete, one-to-five millimeter erythematous plaques on the 
torso.  He indicated that the lesions were discrete with 
central scaling and erythematous borders.  The examiner noted 
similar, larger lesions on the upper thigh and in the groin 
area, and a smaller lesion on the chin.  He wrote that the 
veteran reported the lesions itched and burned and caused 
pain and discomfort when walking and engaging in ordinary 
activities.  The examiner diagnosed nummular eczema.  

In a June 1996 rating decision, following VA examination, the 
RO increased the rating assigned the veteran's psoriasis to 
30 percent. 

The veteran underwent a VA examination in April 1997, during 
which the examiner noted generalized eruptions over the right 
ear lobe, entire back, lower extremities, and scrotum.  The 
eruptions were described as papular macular eruptions with 
fine scaling and sharply marginated lesions.  The lesions, 
which were noted to be scattered and discreet, were also 
described as pink-red in color, of round or oval shape, and 
varying between 0.5 and 1 cm.  The examiner identified the 
most distinctive characteristic of the lesions as that they 
were covered with white fine scaling.  

The veteran continued to receive outpatient treatment for his 
skin disability in 1996 and 1997.  Twice in May 1997, an 
examining physician noted that the veteran had scattered, 
circular lesions on his back, legs and buttocks.

In a statement dated June 1998, the veteran indicated that he 
worked through the pain of his psoriasis, kept his pain to 
himself while at work, and occasionally played ball with his 
children. 
 
In July 1998, the veteran underwent a VA examination.  The 
examiner recorded the veteran's report of intractable 
itching.  The examiner noted that approximately 3 percent of 
the veteran's body was covered with guttate scaly papules 
with a thick scale, most evident on the dorsal hand.  A 
lesion on the head of the penis was noted.  The examiner 
wrote that the eruption was scattered otherwise mostly on the 
trunk.  Marked involvement of the gluteal cleft, with a 
fissure in the middle was noted.  The presence of toenail 
dystrophy of both fifth toenails was noted, with friable 
scale between the fourth and fifth toes.  The examiner wrote 
that "Associated systemic and nervous manifestations this 
veteran complains of constant itch."  The examiner diagnosed 
psoriasiform dermatitis, consistent with either psoriasis or 
nummular eczema, guttate in nature.  The examiner noted that 
the veteran's disorder was "mildly disfiguring, but not 
horribly so."  The examiner was unable to appreciate any 
major malodor associated with any of the veteran's problems.  
As part of the VA examination, a series of photographs (color 
slides) of the veteran's psoriasis were taken and associated 
with the record.


Legal Analysis

The veteran contends that the rating assigned his psoriasis 
does not adequately reflect the severity of his skin 
symptomatology, and that a 50 percent rating should be 
assigned.  The preliminary question before the Board, 
however, is whether the veteran has submitted a well-grounded 
claim, and if so, whether VA has properly assisted him in the 
development of his claim.  A mere allegation that a service- 
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  As the veteran has 
claimed that his skin disability has worsened, the Board 
finds that the veteran has presented a claim that is well 
grounded.  The Board also finds that all relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  Therefore, no further assistance to the 
veteran is required.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to service connection has been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).  This is so despite the 
fact that a given disability must be viewed in relation to 
its history.  See 38 C.F.R. § 4.1; see also Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

The veteran's psoriasis is currently evaluated as 30 percent 
disabling under Diagnostic Code (DC) 7816-7806.  Under 
38 C.F.R. § 4.119, it is indicated that DC 7816, which 
governs ratings for psoriasis, is to be rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  DC 7806, which 
governs ratings for eczema, provides that a 30 percent rating 
is warranted for eczema (or in this case, psoriasis) with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires psoriasis 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant. 

The veteran and his representative assert that he is entitled 
to an increased rating for his service connected skin 
disorder.  The veteran's representative has also contended 
that the severity of the disorder more closely aligns to the 
criteria described for a 50 percent rating.  In that regard, 
the July 1998 VA examiner observed "Associated systemic and 
nervous manifestations this veteran complains of constant 
itch."  The Board considers this statement evidence that the 
veteran's psoriasis causes systemic or nervous 
manifestations.  However, the other rating criteria to 
support an increased rating have not been demonstrated.  
Every examining physician and examiner on record described 
the veteran's psoriasis as scaly lesions.  None indicated 
that the veteran's psoriasis caused ulceration, extensive 
exfoliation, or crusting.  Indeed, during the July 1998 
examination, it was reported that the disorder affected 3 
percent of his body.  Further, none indicated that the 
veteran's disorder is exceptionally repugnant.  In fact, the 
July 1998, VA examiner wrote that the veteran's psoriasis 
"is mildly disfiguring, but not horribly so."  Photographic 
evidence from the examination was provided and is on record.  
Thus, consistent with the aforementioned criteria, the 
evidence does not show that an increased rating of 50 percent 
is warranted.

The evidence shows that the veteran's psoriasis is 
characterized by intractable, or constant, itching lesions 
that are spread over many areas of his body, including his 
scalp, fact, torso, back, groin, and legs; however, the 
objective manifestations shown on examination to support an 
increased 50 percent rating, as discussed above, have not 
been shown to be present.  We have carefully considered the 
assertions advanced on the veteran's behalf, but find that 
the disability picture more nearly approximates the criteria 
for a 30 percent rating under 38 C.F.R. § 4.119, DC 7806.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating.


ORDER

A rating in excess of 30 percent for psoriasis is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

